WHEELER, District Judge.
The act of 1890 provided, by paragraph 112, for a duty by the pound on “unpolished cylinder, crown and common window glass”; and, by paragraph 118, for an additional duty of 10 per centum ad valorem on “cylinder, crown or common window glass, when ground, obscured, frosted, sanded, enameled, beveled, etched, embossed, engraved, stained, colored, or otherwise ornamented or decorated”; and, by paragraph 122, for a different duty on “all stained or painted window glass, and stained or painted glass windows.” The importation in question is of cylinder, crown, or common window glass, a part of which was colored throughout when melted, and the rest on the outsides, by flashing. All of it is *604window glass colored and obscured exactly according to the description and provisions of paragraph 118. It was assessed by the collector according to these provisions, and on a protest that it was stained window glass, under paragraph 122, his classification was affirmed by the board of general appraisers.
The evidence shows that it is called in the trade “stained window glass,” but that does not change its nature, nor take it out of its specific description by which it was placed. Stained or painted window glass is a different thing; and confounding these names does not make them the same thing. The express provision of the law placing this duty upon this kind of window glass is not obviated by this confusion. It does not seem to be a question of trade-names, but a question of description, and that appears to have been well followed. Decision affirmed.